Citation Nr: 1333717	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected gastritis.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected gastritis and to a psychiatric disorder.

4.  Entitlement to an increased rating greater than 10 percent for gastritis with an irritable duodenal bulb.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to December 1976 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, November 2008, and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the course of the appeal, the Veteran was represented by a private attorney.  However, in March 2013, prior to certification of the appeal, the Veteran's attorney filed a motion to withdraw representation for the Veteran before VA.  Prior to that, in a February 2013 letter, the Veteran's attorney had notified the Veteran of her intention to withdraw her representation.  VA regulation provides that an attorney may withdraw from representation, before certification of the appeal to the Board, provided the withdrawal would not adversely impact the claimant's interests.  38 C.F.R. § 14.631(c) (2013).  An attorney providing representation withdraws from representation by notifying the claimant, the VA organization in possession of the claims file, and the agency of original jurisdiction in writing prior to taking any action to withdraw and takes steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of alternative representation, and returning any documents provided by VA in the course of the representation to the agency of original jurisdiction or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  Id.  In the present case, the above requirements for withdrawal were properly met.  In addition, there is no indication the Veteran has appointed alternative representation, despite being advised to do so by his previous attorney.  Therefore, at this time, the Veteran is not represented by any organization before the Board.     

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated in 2012 and 2013, which are pertinent to the present appeal.  However, these records were already reviewed by the RO.  

The Board will adjudicate and reopen the new and material evidence issue and also adjudicate the increased rating issue.  However, the service connection and TDIU issues will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final June 2003 rating decision, the RO denied service connection for depression with anxiety.

2.  The Veteran was notified of the June 2003 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

3.  The evidence received since the June 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

4.  The Veteran's gastritis with an irritable duodenal bulb disability exhibits occasional epigastric distress with pyrosis (heartburn); however, it has not been productive of the criteria necessary for a higher rating, to include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or multiple small eroded or ulcerated areas and symptoms; or severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; or an actual ulcer.  
CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service connection for depression with anxiety, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the June 2003 rating decision is new and material, and the issue of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased disability rating higher than 10 percent for gastritis with an irritable duodenal bulb have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7307 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For both the new and material evidence and increased rating issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in December 2006, April 2007, June 2008, May 2010, August 2010, and October 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his new and material evidence and increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the December 2006 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Furthermore, the December 2006 VCAA notice letter was compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the December 2006 VCAA letter (1) notified the Veteran of the evidence and information necessary to reopen the psychiatric disorder claim (i.e., described what is meant by new and material evidence under the newer standard); (2) sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered); and (3) provided general VCAA notice for the underlying claim.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue on appeal.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Moreover, the June 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The June 2008 VCAA letter was fully sufficient and even provided a copy of the relevant rating criteria under Diagnostic Code 7307.  

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the new and material evidence and increased rating issues prior to the March 2007 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, Texas penitentiary records as identified by the Veteran, and several VA examination reports.  For his part, the Veteran has submitted personal statements, argument from his previous attorney, additional VA treatment records, and medical treatise articles and evidence.  

VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In this case, numerous attempts were made to secure additional VA treatment records from various periods in the 1970s, 1980s, 1990s, and 2000s, from multiple VA Medical Centers (VAMCs) identified by the Veteran, but those searches yielded negative responses.  Specifically, these negative responses were detailed by the RO in Formal Findings of Unavailability dated in February 2008, October 2008, August 2010, and October 2012.  It is clear in the present case that the RO has undertaken extensive efforts to assist the Veteran in the development of these additional VA treatment records.  Thus, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

The Veteran was also afforded VA examinations in September 2007 and May 2010 in connection with his claim for an increased evaluation for his service-connected gastritis disability.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the gastritis disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected gastritis disability since he was last examined in May 2010.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the gastritis disability since that time.  VA treatment records dated from 2010 to 2013 reveal no worsening.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue on appeal.

With regard to the service connection and TDIU issues on appeal, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  


New and Material Evidence Analysis - Psychiatric Disorder

In a June 2003 rating decision, the RO denied the Veteran service connection for depression with anxiety.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  There was also no evidence received within one year of the issuance of this decision.  Therefore, the June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

In the final June 2003 rating decision, the RO denied service connection for depression with anxiety because the record did not reveal probative evidence of in-service treatment for such a disorder, and there was no evidence that his psychiatric problems were incurred in service.  

The Veteran filed his petition to reopen his psychiatric disorder claim in October 2006.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

The Board also acknowledges that the RO also denied service connection for posttraumatic stress disorder (PTSD) in a previous March 2004 rating decision.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  There was also no evidence received within one year of the issuance of this decision.  Therefore, the March 2004 rating decision is final for the PTSD issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  However, neither the Veteran nor the evidence of record has raised the distinct issue of service connection for PTSD subsequent to the final March 2004 rating decision denial.  Therefore, the issue of service connection for PTSD is not on appeal here.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the acquired psychiatric disorder claim before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

The Federal Circuit has held that a prior final denial on one theory of entitlement to service connection is a final denial on all theories.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory, such as secondary service connection.  Id.  

Here, the Board finds that new and material evidence has been received since the final June 2003 rating decision.  Specifically, the Veteran has submitted medical treatise evidence and articles presenting the possibility of a secondary relationship between gastrointestinal conditions and psychiatric disorders.  In addition, with regard to direct service connection, a September 2007 VA psychological examiner opined that the Veteran's current depression is at least as likely caused by the "apathy" noted during service.  The VA examiner added that this "apathy" in turn may be related to his in-service alcohol use.  In short, this additional evidence, if presumed credible, relates to an unestablished fact necessary to substantiate his acquired psychiatric disorder claim and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied acquired psychiatric disorder claim. 38 C.F.R. § 3.156(a).   However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis - Increased Evaluation for Gastritis

The Veteran's gastritis with an irritable duodenal bulb has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307 (hypertrophic gastritis identified by gastroscope).  This 10 percent rating has remained in effect since December 29, 1976.

Historically, the Veteran's service treatment records revealed multiple complaints and treatment for gastritis.  Within a month of separation from service in December 1976 and January 1977, the Veteran was hospitalized by the VA for stomach discomfort.  An upper gastrointestinal (GI) series revealed an irritable duodenal bulb, but no ulcer.  A latter July 1977 upper GI series was normal.  In an August 1977 rating decision, the Veteran was service-connected for gastritis with an irritable duodenal bulb and assigned a 10 percent rating.  

The Veteran later filed an increased rating claim for his service-connected gastritis with an irritable duodenal bulb in October 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his gastritis disability has been more severe than at others and rate it accordingly.  

Specific provisions apply to rating disabilities of the digestive system. 

Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Therefore, in short, only a single evaluation can be assigned for the Veteran's service-connected gastritis with an irritable duodenal bulb, although the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7307 for hypertrophic gastritis, a 10 percent evaluation is warranted for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent evaluation is warranted in cases of multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted in cases of severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114 (2013).  

Under Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent evaluation is warranted for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.   

Under Diagnostic Code 7319 for irritable colon syndrome, a noncompensable rating is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 maximum percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.   

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating above 10 percent for his gastritis with an irritable duodenal bulb disability under any potentially applicable diagnostic code.  

Specifically, in making this determination that the Veteran is not entitled to a higher rating above 10 percent, the Board has considered the following evidence of record:

An April 2006 VA nutrition consultation note documents that the Veteran was going on a diet due to obesity.  

A September 2006 VA primary note reveals that the Veteran's reported belching and flatulence for the past four months was increasing with no relief from Rolaids.  His gastritis was "acting up."  However, he still managed to gain seven pounds since April 2006.  He was started on omeprazole 20 milligrams twice daily.  

A June 2007 VA primary care note indicated that the Veteran denied having abdominal pain, hematemesis, hematochezia, or melena.  He was taking omeprazole 20 milligrams by mouth every evening before largest meal of the day for gastroesophageal reflux disease (GERD).  It was noted he was stable on this medication.  

An August 2007 VA nurse admission note indicated that the Veteran's the abdomen was soft and non-tender with no nausea, no vomiting, adequate appetite, and normal bowel habits.  

A September 2007 VA primary care note documented the Veteran's complaints of gastroenteritis with three loose bowel movements a day for the past three days.  The Veteran reported that he ate food that was not at the right temperature.  He denied having abdominal pain, hematemesis, hematochezia, or melena.  His GERD was stable on omeprazole.  

A September 2007 VA digestive examination reported reflected the Veteran's complaints of nausea three to four times daily.  (The Board emphasizes that this particular complaint of nausea three to four times daily is not supported by his VA treatment records dated from 2006 to 2013.)  He was on daily constipation medication and omeprazole daily.  There was no vomiting, no hematemesis, no melena, no periods of incapacitation, and no effect on his occupation or activities of daily living.  The examiner assessed him as having "occasional gastritis" pain one to two days per week, which lasted a couple of minutes and eased with medication.  He was objectively tender in the right lower quadrant, but there was no pyrosis, no reflux, no anemia, and no regurgitation.  The Veteran also exhibited weight gain of 20 pounds in the past few months.  The diagnosis was chronic gastritis.  

An October 2007 VA neurology consultation indicated that the Veteran was "disabled for his level of education and training" and unable to drive a motor vehicle due to syncopal spells, a seizure spell, and severe gastroenteritis.  Although the neurologist discussed his seizure symptoms in detail, there was no probative discussion of what specific digestive symptoms were severe.  

An October 2007 VA physician assistant note related that the Veteran was receiving treatment for a reoccurrence of his gastritis that was intermittent for the past six days.  He has episodic soft stools and right abdominal flank pain of a cramping nature.  He also had a small quantity of blood in his stool, but his appetite was intact.  It was noted that his medication was not helping.  He was prescribed Promethazine and Psyllium.  There were no further stomach complaints in 2007.  

A February 2008 VA primary care note recounts that the Veteran was treated for flatulence, eructation (belching), and gas pain.
  
A December 2008 VA physician note indicated that the Veteran denied having abdominal pain, hematemesis, hematochezia, or melena, and it was noted that his previous gas had resolved.  His GERD was considered stable on omeprazole.  

A May 2010 VA general medical examiner noted that the Veteran reported heartburn symptoms, but that his gastritis was "controlled and treated today with omeprazole and diet without further problems."  It noted that the disorder was stable on medication and that the response to treatment was good.  The Veteran took omeprazole 20 milligrams once before the biggest meal of the day.  No other symptomatology was noted.  It was further noted that his gastritis did not affect his work or activities of daily living.  

A January 2012 VA treatment note indicates the Veteran was treated for gastritis without hemorrhage at that time.  

Treatment records dated in 2012 and 2013 continued to state that the Veteran is overweight.  VA treatment records dated in 2012 and 2013 also do not reveal any further complaints for the Veteran's gastritis.  

The probative lay and medical evidence of evidence of record discussed above does not reflect that the Veteran's gastritis disability warrants a rating in excess of 10 percent.  In this regard, there is no indication that he has multiple small eroded or ulcerated areas and symptoms.  Nor does he have severe hemorrhages or large ulcerated or eroded areas.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 7307.  

Likewise, there is also no indication that the Veteran has a duodenal ulcer.  Thus, an increased evaluation is not warranted under Diagnostic Code 7305.

In addition, the Veteran has not been shown to have severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, as required under Diagnostic Code 7319.  The Board does note that he had three loose bowel movements per day for a period of three days in September 2007.  However, he denied having any abdominal pain in June 2007, September 2007, and December 2008, and in August 2007, it was noted that he had normal bowel movements.  Moreover, in October 2007, he reported having only episodic soft stools.  There was simply no report of constipation or diarrhea at that time or at any point thereafter.  Thus, the preponderance of the evidence weighs against an increased evaluation under Diagnostic Code 7319.

There is also no evidence of a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Nor is there evidence of a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  In fact, the Veteran routinely denied vomiting, regurgitation, hematemesis, and melena, and the evidence shows that he actually gained weight. It was also noted that he did not have anemia during a September 2007 examination.  Therefore, the Veteran has not met the criteria for an increased rating under Diagnostic Code 7346.

The Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7305, 7307, 7319, and 7346 fail to contemplate the effects of medication on the Veteran's stomach problems.  However, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief, but rather it is based on the fact that the necessary symptoms and manifestations are not demonstrated by the evidence of record regardless of any medication.  The evidence simply does not demonstrate the necessary findings with or without medication.  

Overall, the Board finds that the preponderance of the evidence weighs against a consistent finding for the symptomatology required for a 20 percent rating or more.  However, there is some evidence, including the Veteran's statements, weighing in favor of his claim.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected gastritis.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, when considering the totality of the evidence, the Veteran's lay assertions regarding the severe nature of his gastritis disability are not supported by the objective testing by VA examiners and VA medical personnel performed on multiple occasions.  Overall, the clinical observations of the VA examiners and VA medical personnel throughout the appeal are more probative of the degree of gastritis impairment and carry more weight.  Moreover, the Veteran himself has denied many of the symptoms necessary for a higher rating.  Accordingly, the signs and symptoms of his gastritis disability are more than adequately reflected in the 10 percent rating assigned under Diagnostic Code 7307.  

Accordingly, the Board concludes that the medical and lay evidence does not warrant an evaluation in excess of 10 percent for the Veteran's gastritis with an irritable duodenal bulb.  38 C.F.R. § 4.3.   


Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to "stage" the Veteran's 10 percent rating for his service-connected gastritis disability.  Indeed, the evidence does not support an increased evaluation for this disability at any point during the appeal.   


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration, for the Veteran's service-connected gastritis with an irritable duodenal bulb.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's gastritis symptomatology is fully addressed by the rating criteria under which his disability is rated.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his gastritis, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's gastritis disability that would render the schedular criteria inadequate.  There are no additional symptoms of his gastritis disability that are not addressed by the Rating Schedule.  Although the Veteran's gastritis disability may interfere with his ability to work, (see e.g., October 2007 VA neurological consultation vs. September 2007 and May 2010 VA digestive examinations with June 2010 addendum), such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In other words, the current 10 percent rating is adequate to compensate for his loss of working time as the result of his gastritis disability.  Moreover, more recent VA treatment records dated from 2011 to 2013 reveal minimal symptoms or treatment for the gastritis disability.  Overall, it appears from the record that it is the Veteran's currently nonservice-connected psychiatric issues that impair his ability to work.  

Because the threshold step of Thun is not met here, and the Veteran's gastritis disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected gastritis disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.

An increased rating greater than 10 percent for a gastritis disorder with an irritable duodenal bulb is denied.


REMAND

As discussed above, the new and material evidence issue is reopened.  However, before addressing the merits of the service connection claims for an acquired psychiatric disorder and hypertension, as well as the TDIU claim, the Board finds that additional development of the evidence is required.

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate VCAA notice for the issue of secondary service connection for hypertension.  The RO did send him an earlier VCAA letter in August 2007, but this letter did not advise him of the evidence necessary to substantiate a claim for service connection for hypertension on a secondary basis.  This letter only addressed direct service connection.  During the course of the appeal, the Veteran's previous attorney reasonably raised the issue of whether the Veteran has hypertension secondary to his service-connected gastritis disorder or secondary to his psychiatric disorders.  See April 2009 VA Form 9.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for this secondary service connection issue. 

Second, the RO/AMC should secure a VA medical opinion to determine the likely etiology of the Veteran's hypertension, on the basis of in-service incurrence, presumptive incurrence within one year of separation, as well as on the basis of being secondary to his service-connected gastritis disorder.  The VA examiner should also opine whether the Veteran's hypertension is secondary to any psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Although service treatment records are negative for hypertension, a July 1977 VA examiner recorded an elevated blood pressure reading of 130/100, which was within one year of the Veteran's separation from service.  

Third, a clarifying VA medical opinion is necessary to determine the likely etiology of any current psychiatric disorder on both a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The September 2007 VA psychological examination is unclear in its conclusion, and the February 2011 VA psychological examination and June 2013 VA addendum opinion are being speculative in their conclusions on the issue of direct service connection.  In the June 2013 addendum, the VA examiner added that any question addressing etiology should be provided by a VA psychiatrist (MD), as opposed to a psychologist.  Thus, a VA medical opinion is necessary for the acquired psychiatric disorder issue from a VA psychiatrist (MD).  

Fourth, VA treatment records indicate that the Veteran may have underwent training under VA's Chapter 31 vocational rehabilitation program from 2003 to 2005.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  The RO/AMC must secure the Veteran's Chapter 31 vocational rehabilitation folder, including any counselor's assessment, and associate it with the claims folder. 

Fifth, the Board notes that a decision on the claims for service connection for could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issues of service connection must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter in connection with his claim for service connection for hypertension, to include as secondary to his service-connected gastritis disability and to any current psychiatric disorders.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the hypertension claim on both a direct and secondary basis.

2.  The RO/AMC should secure the Veteran's Chapter 31 vocational rehabilitation folder, if it exists, including any counselor's assessment and associate it with the claims folder.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends, in part, that his hypertension either began during service, within one year of service, or is secondary to his service-connected gastritis or a psychiatric disorder.  The Veteran's service treatment records do not reveal any treatment or diagnosis for hypertension.  However, within one year of separation, a July 1977 VA examiner recorded an instance of an elevated blood pressure reading of 130/100.  VA treatment records dated in June 1987 document the first formal diagnosis for hypertension, which was controlled by medication at that time according to the Veteran.  

The examiner should state whether it is at least as likely as not the Veteran's hypertension began during service or within one year thereafter.  In rendering this opinion, the examiner should address the elevated blood pressure reading in July 1977.  

The examiner should also state whether it is at least as likely as not that hypertension was caused by or permanently aggravated by the Veteran's service-connected gastritis disability or any psychiatric disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above development, the Veteran should be afforded a VA examination by a psychiatrist (M.D.) to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any acquired psychiatric disorder that has been present during the appeal period.  For each diagnosis identified, the examiner should opine whether it is at least as likely as not that the disorder began during service or is related to any incident of service, to include the Veteran's documented in-service "apathy" and "defective attitude."  If the VA examiner believes that a current psychiatric disorder is related to the in-service service apathy, the VA examiner should also opine whether it is at least as likely as not this psychiatric disorder manifested by apathy resulted from in-service alcohol abuse.  

The VA psychiatric examiner should also state whether it is at least as likely as not that any current psychiatric disorder was caused by or permanently aggravated by the Veteran's service-connected gastritis disability.  

In making this determination, the examiner should consider the Veteran's lay assertions, the service treatment records, the service personnel records, the VA mental health treatment records beginning in 1985, the September 2007 VA psychological examination, the February 2011 VA psychological examination, and the June 2013 VA addendum opinion.  

The examiner should also address the medical treatise evidence and articles submitted by the Veteran, which present the possibility of a secondary relationship between a gastrointestinal condition and a psychiatric disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the service connection and TDIU issues should be reviewed by the RO/AMC on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and any representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


